         Case 1:20-cv-04220-ALC-SDA Document 23 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 1/28/2021
SOUTHERN DISTRICT OF NEW YORK

 THEODORE PARISIENNE,

                                   Plaintiff,
                                                                 20-cv-04220 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 SOURCE DIGITAL, INC.,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

         The Clerk of Court is directed to terminate ECF No. 22.

SO ORDERED.

Dated:      January 28, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
